Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A period has been added to the end of claim 4.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2014/0332109 A1 to Cavalieri describes a terpolymer comprising units of propylene, ethylene, and 1-hexene in amounts overlapping the presently recited ranges (see ¶¶ [0006]-[0007]). The polymers have a melt flow rate that overlaps the presently recited range (see ¶ [0008]) and a polydispersity that falls within the presently recited range (see ¶ [0011]). Cavalieri’s polymer is used for pipes (see ¶ [0001]). Cavalieri does not describe a heat-shrinkable label.
US Patent Application Publication No. 2016/0193815 A1 to Mitchell describes a film for thermally inducible shrink labels (see the abstract). The films may comprise a terpolymer of propylene such as a terpolymer of ethylene, propylene, and 1-hexene (see ¶ [0151]). The terpolymer may be in a range that falls within the presently recited range (see ¶ [0153]). Mitchell does not disclose the presently recited amounts of comonomers or the presently recited polydispersity index of the terpolymer.
US Patent No. 9,006,368 to Marzolla describes a film comprising a terpolymer comprising units of propylene, ethylene, and 1-hexene in amounts that fall within the presently recited ranges, and further having a polydispersity index that falls within the presently recited range and a melt flow rate that falls within the presently recited range (see claim 7 of Marzolla). The films are heat sealable (e.g. see col. 2, ll. 49-52 and claim 8 of Marzolla). Marzolla does not disclose a film that is a heat-shrinkable label. It is noted that the presently disclosed films include a layer of a terpolymer film bonded to a layer of a propylene homopolymer film (Spec. p. 10, ¶ [0054]).
The examiner is unaware of any prior art that describes or suggests the claimed heat-shrinkable labels. Claims 1-9 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764